Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7,15-16,23-32, and 35-36 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wallman et al 10393184.


1. (Currently amended) A stud extraction apparatus configured to remove a stud from a pivot joint defined by a first socket of a bell crank and a second socket of a steering rod, the first and second sockets being arranged to define a gap therebetween (the workpiece) , the stud extractor comprising a frame member 1, and an actuator 201 attached to the frame member, the actuator being adapted to apply force to the stud, wherein the frame member comprises a body having a surface 2 for receiving the actuator and opposing arm members 5 extending from the surface defining a passage permitting the bell crank traversing to traverse the frame member, the opposing arm members consisting of one pair of opposing arm members; wherein [[the]] each arm member comprise comprises a distal end comprising  a finger 7 having [[ends]] an end to be inserted between the gap defined by the first and second sockets as the bell crank traverses the frame member for fastening of the stud extractor to the bell crank.


3. (Previously Presented) An apparatus according to claim 1 wherein the actuator comprises a hydraulic actuator 201.

4. (Previously Presented) An apparatus according to claim 1 wherein the actuator is operated from a location spaced apart from the apparatus for extracting a stud from a socket.See Fig.1


5. (Previously Presented) An apparatus according to claim 1 wherein the surface comprises an indentation I 44 for receiving the actuator. See Below

    PNG
    media_image1.png
    611
    824
    media_image1.png
    Greyscale

6. (Previously Presented) An apparatus according to claim 1 wherein the frame member is configured so that the surface is located opposite to the distal end of the frame member to position the actuator opposite to the body for applying a force of the actuator to the stud for extraction thereof. See Fig.1

7. (Previously Presented) An apparatus according to claim 6 wherein the force is applied to an end of the stud. See Fig.1


10. (Currently Amended) An apparatus according to claim 1 wherein the [[ends]] end of the [[fingers extend]] finger extends a finger 7 of an opposing arm member from the [[ends]] end of each arm member.  See Fig.2


15. (Currently Amended) An apparatus according to claim 1 wherein the [[ends]] end of the fingers are finger is configured to be inserted into the gap defined between sockets of the steering rod and the bell crank. See Fig.5


16. (Previously Presented) An apparatus according to claim 15 wherein each end of a finger comprises a reduced thickness with respect to the thickness of remaining portions of the respective finger. See Figs.2&3


23. (Previously Presented) An apparatus according to claim 1 wherein the frame member comprises at least one flange F99 extending downward from side walls of the frame member.

    PNG
    media_image2.png
    600
    757
    media_image2.png
    Greyscale


25. (Previously Presented) An apparatus according to claim 1 wherein the actuator comprises a hydraulic cylinder comprising a piston adapted to be selectively displaced between a contracted condition and an extended condition for applying the force to the stud for release of the stud from the body. See element 201

26. (Previously Presented) An apparatus according to claim 25 wherein the capacity of the hydraulic cylinder to be used as actuator depends on the particular use that will be given to the extraction apparatus. See element 201


27. (Previously Presented) An apparatus according to claim 1 wherein the extraction apparatus further comprises retaining means 11 adapted to keep the frame member of the extraction apparatus attached to the pivot joint during operation of the extraction apparatus.

28. (Previously Presented) An apparatus according to claim 27 wherein the retaining means 11 are adapted to impede expansion of the distal end of the frame member.

29. (Currently Amended) An apparatus according to claim 28 wherein the retaining means are adapted to impede the finger [[ends]] end from being drawn out from a gap defined between the socket and another socket for receiving a portion of the stud.

30. (Previously Presented) An apparatus according to claim 27 wherein the retaining means comprises a retainer and a blade 19 adapted to be attached to the retainer.

31. (Previously Presented) An apparatus according to claim 30 wherein the retainer comprises an U-shaped body adapted for receiving the distal end of the frame member, with the open end of the U-shaped body adapted to receive the blade for closing the open end of the U- shaped body. See Fig.4a

32. (Previously Presented) An apparatus according to claim 31 wherein the retaining means comprise fastening means 12 for fastening the blade to the retainer.


35. (Currently Amended) An apparatus according to claim 1 wherein the fingers comprise each finger comprises a curved [[portions]] portion, the curved [[portions]] portion comprising first IF 33 and second indentations SF 88.

    PNG
    media_image3.png
    456
    662
    media_image3.png
    Greyscale


36. (Previously Presented) An apparatus according to claim 35 wherein the first indentation is adapted to receive the inner side of the closed end of the U-shaped body of the retainer and the second indentation is adapted to receive the inner side of the blade when the retaining means are installed to the frame member. See Fig.7b


Allowable Subject Matter
Claims  33-34 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See new Rejections and new allowable subject matter above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 11, 2022